DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
 
Response to Amendment
In response to the amendment received on 02/23/2022:
Claims 1-13 are currently examined.  
Claim 14 is cancelled.
Claims 15-20 are withdrawn.
The 112(b) rejection to claim 14 is withdrawn in light of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “high” in claim 1, line 4 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
While the term “high” is not defined, it appears that examples of suitable “high” refractive index materials for a dielectric layer are listed in the Specification at [0043], thus Examiner is using the list to identify “high” refractive index materials.
Examiner suggests amending the claim to either i) define “high”, or ii) some other clarifying so as to remove the ambiguity as set forth above.

Claims 2-13 are rejected due to their dependency on claim 1.

	Claim Rejections - 35 USC § 102







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleikolm et al. (US 6,472,455 B1, referenced in the previous office action) (“Bleikolm” hereinafter).

Regarding claim 1, Bleikolm teaches a composition (see Bleikolm at C1 L5-8 teaching a printing ink composition comprising first and second multi-layered thin-film interference pigments showing a colour shift which depends on the viewing angle), wherein the first and second multi-layered thin-film interference pigments is taken to meet the claimed composition, 
comprising a dual cavity color shifting pigment; and a single cavity color shifting pigment (see Bleikolm at C1 L6-8 teaching comprising first and second multi-layered thin-film interference pigments showing a colour shift which depends on the viewing angle, and see Bleikolm at C5 L5-19 teaching first optically variable thin film dichroic pigment flakes consisting of a committed multi-layered thin film interference structure comprising a stack of parallel and plane layers in which at least one of the layers is of a reflecting material having first and second plane surfaces at least transparent dielectric layer… second optically variable thin film dichroic pigments comprising a reflecting plate-like core layer which is completely enclosed by at least one transparent dielectric layer and/or a semi-transparent… metal-oxide layer… the first thin film multi-layered interference structure corresponds to OVP A and the second multi-layered interference structure corresponds to OVP B), wherein the first and second multi-layered thin-film interference pigments are taken to meet the claimed a single and dual cavity color shifting pigment.
Bleikolm further teaches irrespective of whether type of material OVP A or OVP B, OVP includes a totally reflecting layer of material (see Bleikolm at C2 L52-53)… deposited onto the totally reflecting material is a material with at low-refractive index; such material is often called dielectric material (see Bleikolm at C2 L58-60)… the subsequent semi-opaque layer or layers of… metal oxides… for example… wherein Fe2O3 is featured in the list (see Bleikolm at C2 L63-65), wherein the subsequent semi-opaque layer or layers of metal oxide, Fe2O3 is taken to meet the claimed wherein the single cavity color shifting pigment or dual cavity color shifting pigment includes a high refractive index material as an external layer, since the subsequent Fe2O3 layer is an external layer, and it is a high refractive index material as provided by the list in the Specification at [0043].

Regarding claims 2, 3 and 4, Bleikolm teaches the limitations as applied to claim 1 above, and as mentioned Bleikolm teaches irrespective of whether type of material OVP A or OVP B, OVP includes a totally reflecting layer of material (see Bleikolm at C2 L52-53)… deposited onto the totally reflecting material is a material with at low-refractive index; such material is often called dielectric material (see Bleikolm at C2 L58-60)… the subsequent semi-opaque layer or layers of… metal oxides… for example… wherein Fe2O3 is featured in the list (see Bleikolm at C2 L63-65), which meets the claimed wherein the single cavity color shifting pigment includes a core, and a dielectric layer (claim 2); wherein the core is a layer chosen from a reflector layer (claim 3); and wherein the single cavity color shifting pigment includes a core, a dielectric layer, and an absorber layer (claim 4).

Regarding claims 6 and 7, Bleikolm teaches the limitations as applied to claim 1 above, and Bleikolm further teaches that OVP A can be of symmetrical or asymmetrical multi-layered structure with regard to the totally reflecting layer (see Bleikolm at C3 L4-6), thus meeting the claimed wherein the single cavity color shifting pigment is symmetric (claim 6); and wherein the pigment is asymmetric (claim 7).

Regarding claims 10 and 11, Bleikolm teaches the limitations as applied to claim 1 above, and Bleikolm further teaches example 1… three different OVP-A… (Flex Products)… were blended with two different OVP-B… (BASF)… at different ratios (see Bleikolm at C6 L22-26), and Bleikolm at Fig. 1a, also shown below with Examiner annotation, teaching example 1 for one of the OVP A and OVP B blend, wherein a blend enclosed in the red box below show 58.8% OVP-B (BASF ED1819), thus meeting the claimed the dual cavity color shifting pigment is present in the composition in a major amount (claim 10); and is within the claimed wherein the dual cavity color shifting pigment is present in the composition in an amount ranging from about 50% to about 99% by weight based upon the total weight of the composition (claim 11).	
Examiner notes that a major amount in claim 10 is understood to be greater than or equal to about 50% by weight based upon the total weight of the composition… the composition can include a dual cavity color shifting pigment in an amount from about 50% to about 99% (see Specification at [0027]), and with respect to the range in claim 11, it has been held that in the case "[w]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art" (see MPEP § 2131.03.I).

    PNG
    media_image1.png
    723
    540
    media_image1.png
    Greyscale


Regarding claims 12 and 13, Bleikolm teaches the limitations as applied to claim 1 above, and Bleikolm further teaches example 1… three different OVP-A… (Flex Products)… were blended with two different OVP-B… (BASF)… at different ratios (see Bleikolm at C6 L22-26), and Bleikolm at Fig. 1a, also shown above with Examiner annotation, teaching example 1 for one of the OVP A and OVP B blend, wherein a blend enclosed in the red box below show 41.2 % OVP-A (FLEX), thus meeting the claimed wherein the single cavity color shifting pigment is present in the composition in a minor amount (claim 12); and is within the claimed wherein the single cavity color shifting pigment is present in the composition in an amount ranging from about 1% to about 49% by weight based upon the total weight of the composition (claim 13).  
Examiner notes that a minor amount in claim 12 is understood to be less than about 50% by weight based upon the total weight of the composition… the composition can include a single cavity color shifting pigment in an amount from about 1% to about 49% (see Specification at [0029]), and with respect to the range in claim 13, it has been held that in the case "[w]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art" (see MPEP § 2131.03.I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bleikolm as applied to claim 1 above, and further in view of Ritter et al. (US 2015/0258837 A1, cited in the previous office action) (“Ritter” hereinafter).

Regarding claim 5, Bleikolm teaches the limitations as applied to claim 1 above, but  Bleikolm does not explicitly teach wherein the single cavity color shifting pigment has a structure chosen from any of the following structures: 
dielectric/core/dielectric;
absorber/dielectric/core/dielectric; or 2PATENTAtty Docket No.: 1095.0169US1
App. Ser. No.: 16/596,373absorber/dielectric/core/dielectric/absorber.

As mentioned, Bleikolm teaches that irrespective of whether type OVP (Optically Variable Pigments), OVP includes a totally reflecting layer (see Bleikolm at C2 L53-54), deposited onto the totally reflecting material is a material with a low-refractive index; such material is often called dielectric material (see Bleikolm at C2 L58-60) and the subsequent semi-opaque layers or layers are of a metal, metal oxides or sulphids for example… wherein Fe2O3 is featured in the list (see Bleikolm at C2 L63-65), and that the first optically variable thin film dichroic pigment flakes consisting of a committed multi-layered thin film interference structure comprising a stack of parallel and plane layers in which at least one of the layers is of a reflecting material having a first and second plane surfaces parallel to each other and disposed on at least one of the plane surfaces of at least one transparent dielectric layer (see Bleikolm at C5 L4-11).
Similar to Bleikolm, Ritter teaches a first and second multi-layered thin-film interference pigments showing a colour shift which depends on the viewing angle (see Ritter at [0026] teaching optically variable elements are known in the field of security printing, and see Ritter at [0028] teaching the first optically variable layer described herein imparts a first different color impression at different viewing angles and the second optically variable layer described herein imparts a second different color impression at different viewing angles, wherein the first different color impression is different from the second different color impression).
Similar to Bleikolm, Ritter teaches optically variable thin film multi-layered interference structure comprising reflecting material disposed on at least one dielectric layer (see Ritter at [0033] teaching a first optically variable layer made of an optically variable composition and a second optically variable layer made of an optically variable composition, also see Ritter at [0034] teaching the optically variable compositions described in the disclosure comprise a binder and a plurality of optically variable pigments, preferably at least a part of the plurality of optically variable pigments includes thin film interference pigments featured in the list, and see Ritter at [0035] teaching suitable thin film interference pigments exhibiting optically variable characteristics are known to those skilled in the art… when at least a part of plurality of optically variable pigments consists of thin film interference pigments, it is… more preferred that the thin film interference pigments comprise a Fabry-Perot absorber/dielectric/reflector/dielectric/absorber multilayer structure), which is taken to meet the claimed wherein the single cavity color shifting pigment has a structure chosen from any of the following structures… App. Ser. No.: 16/596,373absorber/dielectric/core/dielectric/absorber.
Ritter also teaches that the present disclosure relates to the field of the protection of value documents and value commercial goods against counterfeit and illegal reproduction (see Ritter at [0002]), and a need remains for providing more sophisticated security threads or stripes so as to further increase the resistance against counterfeiting or illegal reproduction of security threads or stripes (see Ritter at [0012]).
As such, one of ordinary skill in the art would appreciate that Ritter teaches optically variable pigments that consists of thin film interference pigments comprising a Fabry-Perot absorber/dielectric/reflector/dielectric/absorber multilayer structure, so as to provide more sophisticated security threads or stripes and further increase the resistance against counterfeiting or illegal reproduction of security threads or stripes, and seek those advantages by using the Fabry-Perot multilayer structure in the optically variable thin film multi-layered interference structure, OVP A taught by Bleikolm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the Fabry-Perot absorber/dielectric/reflector/dielectric/absorber multilayer structure as taught by Ritter in the optically variable thin film multi-layered interference structure, OVP A taught by Bleikolm so as to provide more sophisticated security threads or stripes and further increase the resistance against counterfeiting or illegal reproduction of security threads or stripes.

Regarding claim 8, Bleikolm teaches the limitations as applied to claim 1 above, and see claim 5 rejection as it is incorporated here entirely. 
Bleikolm does not explicitly teach wherein the dual cavity color shifting pigment includes a core, a first dielectric layer, an absorber layer, and a second dielectric layer.
However, as mentioned Bleikolm teaches a second optically variable thin film dichroic pigments comprising a reflecting plate-like core layer which is completely enclosed by at least one transparent dielectric layer and/or a semi-transparent metal or metal-oxide layer whereby the two dichroic hues of the first and second optically variable, thin film, dichroic pigment flakes are substantially the same (see Bleikolm at C5 L11-17).
As mentioned, similar to Bleikolm, Ritter teaches optically variable thin film multi-layered interference structure (see claim 5 rejection, also see Ritter at [0033]-[0034], and see Ritter at [0035] teaching suitable thin film interference pigments exhibiting optically variable characteristics are known to those skilled in the art… when at least a part of plurality of optically variable pigments consists of thin film interference pigments, it is… more preferred that the thin film interference pigments comprise a Fabry-Perot absorber/dielectric/reflector/dielectric/absorber multilayer structure), wherein the Fabry-Perot absorber/dielectric/reflector/dielectric/absorber multilayer structure is taken to meet the claimed wherein the dual cavity color shifting pigment includes a core, a first dielectric layer, an absorber layer, and a second dielectric layer, wherein the reflector is taken to meet the claimed core because Bleikolm teaches that the first and second optically variable thin film interference structure are substantially the same.  
As such, one of ordinary skill in the art would appreciate that Ritter teaches optically variable pigments that consists of thin film interference pigments comprising a comprise a Fabry-Perot absorber/dielectric/reflector/dielectric/absorber multilayer structure, so as to provide more sophisticated security threads or stripes and further increase the resistance against counterfeiting or illegal reproduction of security threads or stripes, and seek those advantages by using the Fabry-Perot multilayer structure in in the optically variable thin film multi-layered interference structure, OVP B taught by Bleikolm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the Fabry-Perot absorber/dielectric/reflector/dielectric/absorber multilayer structure as taught by Ritter in the optically variable thin film multi-layered interference structure, OVP B taught by Bleikolm so as to provide more sophisticated security threads or stripes and further increase the resistance against counterfeiting or illegal reproduction of security threads or stripes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bleikolm as applied to claim 1 above, and further in view of Argoitia et al. (US 2006/0228553 A1, cited in the previous office action) (“Argoitia” hereinafter).

Regarding claim 9, Bleikolm teaches the limitations as applied to claim 1 above, but  Bleikolm does not explicitly disclose wherein the dual cavity color shifting pigment has a structure chosen from any of the following structures: 
dielectric/absorber/dielectric/core/dielectric; absorber/dielectric/absorber/dielectric/core/dielectric; dielectric/absorber/dielectric/core/dielectric/absorber;
absorber/dielectric/absorber/dielectric/core/dielectric/absorber; dielectric/absorber/dielectric/core/dielectric/absorber/dielectric; absorber/dielectric/absorber/dielectric/core/dielectric/absorber/dielectric or 
absorber/dielectric/absorber/dielectric/core/dielectric/absorber/dielectric/absorber.

As mentioned, Bleikolm teaches that irrespective of whether type OVP (Optically Variable Pigments), OVP includes a totally reflecting layer (see Bleikolm at C2 L53-54), deposited onto the totally reflecting material is a material with a low-refractive index; such material is often called dielectric material (see Bleikolm at C2 L58-60) and the subsequent semi-opaque layers or layers are of a metal, metal oxides or sulphids for example… wherein Fe2O3 is featured in the list (see Bleikolm at C2 L63-65), and Bleikolm teaches a second optically variable thin film dichroic pigments comprising a reflecting plate-like core layer which is completely enclosed by at least one transparent dielectric layer and/or a semi-transparent metal or metal-oxide layer (see Bleikolm at C5 L11-15).
Like Bleikolm, Argoitia teaches two optically variable thin film multi-layered interference structure comprising reflecting material disposed on at least one dielectric layer (see Argoitia at [0002] teaching an opaque, optically variable color-shifting glitter particles, and see Argoitia at [0060] and Fig. 4, also shown below, teaching an embodiment bearing two double Fabry-Perot filters 44 disposed upon a transparent organic support layer 40… each of the double Fabry-Perot structures 44 have two absorber layers 43, two dielectric spacers 45, and share a reflector layer 47, centrally disposed between the double Fabry-Perot structures 44 (see Argoitia at [0060]), wherein the reflector layer is taken to meet the core, and wherein the double Fabry-Perot structure is taken to meet the claimed wherein the dual cavity color shifting pigment has a structure chosen from any of the following structures… absorber/dielectric/absorber/dielectric/core/dielectric/absorber/dielectric/absorber.

    PNG
    media_image2.png
    521
    500
    media_image2.png
    Greyscale

Argoitia further teaches that opaque, inorganic based color shifting Fabry-Perot structures have been used for years and have excellent color shifting visual effects (see Argoitia at [0010]).
As such, one of ordinary skill in the art would appreciate that Argoitia teaches optically variable color-shifting particles with double Fabry-Perot structure absorber/dielectric/absorber/dielectric/core/dielectric/absorber/dielectric/absorber so as to have excellent color shifting visual effects, and seek those advantages by using the double Fabry-Perot multilayer structure in the second optically variable thin film structure, OVP B as taught by Bleikolm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the double Fabry-Perot absorber/dielectric/absorber/dielectric/core/dielectric/absorber/dielectric/absorber multilayer structure as taught by Argoitia in the second optically variable thin film multi-layered interference structure, OVP B taught by Bleikolm so as to provide excellent color shifting visual effects.


Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 

Applicant discusses that Bleikolm does not teach wherein the single or dual cavity color shifting pigment includes a high refractive index material as an external layer (see Applicant’s arguments at page 10, paragraph 1).
Examiner acknowledges the arguments and respectfully notes that in the new grounds of rejection above, Bleikolm as evidenced by Delst teaches a semi-opaque layer of Fe2O3 metal oxide deposited on the dielectric layer, meeting the claimed high refractive index material as an external layer, and thus the 102 rejection based on Bleikolm stands.

Applicant discusses that in claims 5, 8 and 9, Bleikolm in view of Ritter and Bleikolm in view of Argoitia, respectively, still fails to teach or suggest wherein the single or dual cavity color shifting pigment includes a high refractive index material as an external layer as recited in claim 1 (see Applicant’s arguments at page 12, paragraphs 2-3, and at page 13, paragraph 2).
	As mentioned, Examiner respectfully notes that Bleikolm meets the claimed high refractive index material as an external layer, as outlined above.
	
	Applicant discusses that Examiner did not provide an articulated reasoning for substituting OVP-A or OVP-B, and which pigment is being substituted in the use of Argoitia (see Applicant’s argument at page 13, paragraph 4).
	Examiner respectfully notes that in the current rejection, the double Fabry-Perot absorber/dielectric/absorber/dielectric/core/dielectric/absorber/dielectric/absorber multilayer structure as taught by Argoitia is used in the second optically variable thin film multi-layered interference structure (OVP-B) taught by Bleikolm so as to provide excellent color shifting visual effects, as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735